DETAILED ACTION
The amendment filed on May 5, 2021 has been entered.
Claims 1-2 and 4-7 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hildebrand (5,960,858) in view of Kraynak et al. (5,743,099) and McEnaney et al. (2007/0000265).
	Hildebrand (Figures 5-6) discloses an air-conditioning device for a vehicle (title), comprising: 
a duct configured to feed air to a vehicle cabin; 
a blower VE, which is arranged in the duct, and is configured to generate airflow toward the vehicle cabin;
	a cooling device VD configured to cool air passing through the duct; 
a coolant circulation system circulating engine coolant and including a water valve TV; 
a heater core WT, which is arranged in the duct, on a downstream side of the airflow with respect to the cooling device VD, arranged downstream of the water valve TV in the coolant circulation system, and configured to use the engine coolant supplied by the coolant circulation system as a heat source to heat the passing air (column 3, lines 6-8),

a control device B (Figure 2) configured to control the blower VE, the cooling device VD, the air mix damper MK, and the water valve TV, wherein:
	the control device B is configured to decrease the opening amount of the water valve TV in a predetermined cooling mode and so as to decrease an amount of the engine coolant flowing to the heater core WT;
	the control device B (especially T) is configured to decrease cooling performance of the cooling device VD in a case where the opening amount of the water valve TV is decreased (i.e. 30% in Figure 6) compared with a case where the opening amount of the water valve TV is not decreased (i.e. 100% in Figure 6);
	an electric compressor KP (column 3, lines 22-24) configured to compress a refrigerant to discharge the compressed refrigerant;
but does not disclose an opening amount of the water valve TV is changeable so as to be less than a fully open state; and
	the control device B is configured to decrease the opening amount of the water valve TV so as to be less than the fully open state in a predetermined cooling mode, nor
	the control device B (especially T) is configured to decrease the cooling performance of the cooling device VD through an increase in the target temperature and a decrease in an upper limit rotational speed of the electric compressor KP when the water valve TV is decreased.
	Kraynak et al. (column 4, lines 6-21) discloses an air-conditioning device for a vehicle, comprising: 
a duct (i.e. vent system) configured to feed air to a vehicle cabin; 

	inherently a cooling device configured to cool air passing through the duct; 
a coolant circulation system (column 4, lines 23-32) circulating engine coolant and including a water valve; 
a heater core configured to use the engine coolant supplied by the coolant circulation system as a heat source to heat the passing air,
	a control device 4 configured to control the water valve, wherein:
	an opening amount of the water valve is changeable so as to be less than a fully open state, and the control device 4 is configured to decrease the opening amount of the water valve so as to be less than the fully open state in a predetermined cooling mode for the purpose of providing improved control of the coolant water flow and heater core temperature.
	McEnaney et al. (paragraph 15, first and penultimate sentences) discloses an air-conditioning device for a vehicle, comprising (paragraph 6): 
	an electric compressor;
an evaporator; 
a condenser; and
	a control device configured to decrease the cooling performance through an increase in an evaporator target temperature and a decrease in an upper limit rotational speed of the electric compressor for the purpose of conserving energy.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Hildebrand an opening amount of the water valve is changeable so as to be less than a fully open state, and the control device configured to decrease the opening amount of the water valve so as to be less than the fully open state in a and employ in Hildebrand a control device configured to decrease the cooling performance through an increase in an evaporator target temperature and a decrease in an upper limit rotational speed of the electric compressor for the purpose of conserving energy as recognized by McEnaney et al.  
Further, it would have been obvious to one of ordinary skill in the art to simply substitute one known element for another to obtain predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007)  In this instance, the substitution of the water valve TV of Hildebrand with the water valve of Kraynak et al. would have been obvious.  Additionally, Figure 7 of Hildebrand discloses water valve SV, which is a continuously variable valve, is an obvious alternative.
Regarding claim 2, Hildebrand discloses the cooling device comprises:
	an evaporator VD, which is arranged in the duct on a downstream side of the airflow with respect to the blower VE, and is configured to evaporate the refrigerant sucked into the electric compressor KP; and 
a condenser KD configured to condense the refrigerant evaporated by the evaporator VD;
	the control device B (especially T) is configured to control the electric compressor KP and the condenser KD so that a temperature of the evaporator VD reaches a target temperature.
Regarding claims 4-6, Figure 5 of Hildebrand discloses the duct includes a plurality of air outlet openings LD, LM and LF, a plurality of outlet opening modes can be set through settings of the air outlet openings LD, LM and LF, and the predetermined cooling mode includes a mode (i.e. energy-saving mode) where the outlet opening mode is a mode other than a defroster mode.
.
Response to Arguments
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the claim amendments.
Applicant's arguments have been fully considered but they are not persuasive.
Counsel’s reading of the Office action is misplaced.
The secondary reference of Kraynak et al. is not relied upon to teach a control device as alleged by Counsel (page 7, last paragraph).  Instead, the previous and instant Office actions clearly state, “It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Hildebrand an opening amount of the water valve is changeable so as to be less than a fully open state, and the control device configured to decrease the opening amount of the water valve so as to be less than the fully open state in a predetermined cooling mode for the purpose of providing improved control of the coolant water flow and heater core temperature as recognized by Kraynak et al.”
The previous and instant Office actions further state, “Further, it would have been obvious to one of ordinary skill in the art to simply substitute one known element for another to obtain predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007)  In this instance, the substitution of the water valve TV of Hildebrand with the water valve of Kraynak et al. would have been obvious.  Additionally, Figure 7 of Hildebrand discloses water valve SV, which is a continuously variable valve, is an obvious alternative.”  Counsel does not traverse this position.

Counsel’s remarks (page 8) are not commensurate in scope with the claims.  Giving the claims the broadest reasonable interpretation in light of the specification, the alleged ranges of Hildebrand are not precluded.  Further, the claims merely set forth capabilities of a control device, which may or may not be interrelated.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEONARD R LEO/Primary Examiner, Art Unit 3763